

115 HR 4228 IH: Biennial Commission on Energy Policy Act of 2017
U.S. House of Representatives
2017-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4228IN THE HOUSE OF REPRESENTATIVESNovember 2, 2017Mr. McKinley (for himself and Ms. DeGette) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Department of Energy Organization Act to establish a biennial commission to develop a
			 comprehensive energy policy for the United States.
	
 1.Short titleThis Act may be cited as the Biennial Commission on Energy Policy Act of 2017. 2.Amendment to Department of Energy Organization Act (a)In generalTitle VIII of the Department of Energy Organization Act (42 U.S.C. 7321) is amended by striking sections 801 and 802 and inserting the following new sections:
				
					801.Biennial Commission on Energy Policy
 (a)EstablishmentThere is established a commission to be known as the Biennial Commission on Energy Policy (in this title referred to as the Commission). (b)Membership (1)Number and appointmentThe Commission shall be composed of 15 members appointed in the following manner:
 (A)The President shall appoint 3 members. (B)The Speaker of the House of Representatives shall appoint 3 members.
 (C)The minority leader of the House of Representatives shall appoint 3 members. (D)The majority leader of the Senate shall appoint 3 members.
 (E)The minority leader of the Senate shall appoint 3 members. (2)Deadline for appointmentMembers of the Commission shall be appointed not later than 30 days after the first day of the first session of the 116th Congress.
 (3)TermsMembers shall be appointed for a term of 2 years. (4)ConsultationThe President and Members of Congress specified in paragraph (1) shall consult with each other before appointing members to the Commission to achieve, to the maximum extent practicable, a diversity of experience and expertise in the membership of the Commission.
 (5)VacanciesAny vacancy on the Commission shall not affect its powers, but shall be filled in the same manner in which the original appointment was made. A member appointed to fill a vacancy occurring before the expiration of the term for which such member's predecessor was appointed shall be appointed for the remainder of that term.
 (6)QualificationsEach member appointed to the Commission shall have professional experience in one or more of the following areas:
 (A)Governmental service. (B)Energy production.
 (C)Renewable energy resource development. (D)Energy law.
 (E)Public administration. (F)Fossil fuel production.
 (G)Energy efficiency. (H)Environmental policy.
 (I)Labor. (J)Workplace safety.
 (K)Commerce and trade. (L)Corporate policies.
 (M)Infrastructure. (N)Foreign affairs.
 (7)Political affiliationNot more than 8 members of the Commission shall be affiliated with the same political party. (8)Restriction on government employeesNo individual may serve as a member of the Commission while employed as an officer or employee of the Federal Government or any State or local government.
 (9)Basic payEach member of the Commission shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule for each day (including travel time) during which the member is engaged in the performance of the duties of the Commission.
 (10)Travel expensesEach member of the Commission shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.
							(c)Structure of Commission
 (1)CommencementThe Commission shall meet and begin operations not later than 30 days after the date on which all members of the Commission have been appointed.
 (2)Chairperson; vice chairpersonThe chairperson and vice chairperson of the Commission shall be selected by the members. (3)SubcommitteesUpon majority vote of the members, the Commission may create subcommittees composed of less than the full membership of the Commission to carry out specified duties of the Commission.
 (4)QuorumSix members of the Commission shall constitute a quorum. (5)Meetings (A)In generalAfter its initial meeting, the Commission shall meet upon the call of the chairperson or a majority of its members.
 (B)Stakeholder meetingsThe Commission shall conduct a quarterly meeting of stakeholders to assist the Commission in carrying out its duties. The first meeting shall be held not later than 90 days after the date on which all members of the Commission have been appointed. Subsequent meetings shall be held until the Commission submits its final report.
 (C)Attendance at stakeholder meetingsMembers shall be encouraged to attend stakeholder meetings held pursuant to subparagraph (B) either in person or via teleconference.
								802.Duties and powers of the Commission
						(a)Duties
 (1)In generalThe Commission shall carry out the tasks described in paragraph (2) and make recommendations for legislative and administrative actions to create an integrated and comprehensive energy policy for the United States.
 (2)TasksTo carry out paragraph (1), the Commission shall— (A)analyze the accessibility, affordability, reliability, resiliency, and sustainability of the energy sources in the United States, including coal, oil, natural gas, wind, solar, nuclear, hydropower, geothermal, and biofuels;
 (B)assess policy options to increase domestic energy supplies and energy efficiency; (C)evaluate energy storage, transmission, and distribution requirements that shall include intermittent energy sources;
 (D)analyze the prospective role of stakeholders, including academia, industry representatives, the public, Federal laboratories (as defined in section 4 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3703)), and Federal agencies in creating an integrated and comprehensive energy policy;
 (E)assess the effectiveness of and need for energy programs, including tax incentives, funding mechanisms, and energy subsidies;
 (F)make recommendations for changes to the organization of executive branch entities to facilitate the development and implementation of national energy objectives;
 (G)study relevant matters, as determined by the Commission, raised at the stakeholder meetings described in section 801(c)(5)(B); and
 (H)study other relevant matters as determined by the Commission. (3)Materials studiedThe Commission shall review materials on energy, including—
 (A)enacted and proposed Federal and State laws, regulations, policies, and programs; (B)information developed by relevant governmental and nongovernmental agencies, including Federal laboratories;
 (C)scientific and technical literature and publications; and (D)studies conducted by other entities.
								(b)Reports
 (1)Progress reportsNot later than July 1 of the first and third year of each Presidential term, the Commission shall submit progress reports to Congress describing the activities of the Commission and a summary of the information gathered pursuant to subsection (a).
 (2)In generalNot later than July 1 of the second and fourth year of each Presidential term, the Commission shall submit to Congress a report that shall include—
 (A)the findings and conclusions of the Commission based on tasks carried out pursuant to subsection (a)(2); and
 (B)recommendations for legislative and administrative actions described in subsection (a)(1). (3)PublicationReports submitted pursuant to paragraph (2) shall be made publicly available via a website.
							(c)Powers
 (1)Hearings and sessionsThe Commission may, for the purpose of carrying out this section, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate. The Commission may administer oaths or affirmations to witnesses appearing before it.
 (2)Powers of subcommitteesAny subcommittee created pursuant to section 801(c)(3) may, if authorized by the Commission, take any action which the Commission is authorized to take by this title.
 (3)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property. (4)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as Federal departments and agencies.
 (5)Contract authorityTo the extent or in the amounts provided in advance in appropriation Acts, the Commission may contract with government and private agencies or persons for the purpose of carrying out this section, without regard to section 6101 of title 41, United States Code.
 (6)Obtaining official dataThe Commission may secure directly from any department or agency of the United States information necessary to enable it to carry out this title. Upon request of the chairperson, vice chairperson, or a subcommittee of the Commission, the head of such department or agency shall furnish such information to the Commission.
							803.Personnel matters
 (a)Executive director and staffThe chairperson of the Commission may, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, appoint and terminate an executive director and not more than five additional staff members. The employment of an executive director shall be subject to confirmation by the Commission.
 (b)PayThe chairperson of the Commission may fix the compensation of the executive director and staff without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification and General Schedule pay rates, except that an individual appointed under subsection (a) may not receive pay in excess of the annual rate of basic pay for level V of the Executive Schedule.
 (c)Detail of government employeesUpon request of the chairperson of the Commission, the head of any department or agency of the Federal Government may detail, on a nonreimbursable basis, any personnel of the department or agency to the Commission to assist the Commission in carrying out its duties.
 (d)Procurement of temporary and intermittent servicesThe chairperson of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of such title.
 804.Authorization of appropriationsThere is authorized to be appropriated $3,000,000 to the Secretary of Energy, without fiscal year limitation, to carry out this title..
 (b)Table of contents amendmentsThe table of contents of such Act is amended by striking the items relating to sections 801 and 802 and inserting the following:
				
					
						801. Biennial Commission on Energy Policy.
						802. Duties and powers of the Commission.
						803. Personnel matters.
						804. Authorization of appropriations..
 3.Effective dateThe amendments made by this Act shall take effect on the first day of the first session of the 116th Congress.
		